Citation Nr: 1447552	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Puget Sound Health Care System (PCS)


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses for treatment at Providence Centralia Hospital (PCH) from January 1, 2010 to April 1, 2011.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1976.  He died in May 2011.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2010 decision in which the Puget Sound HCS (Agency of Original Jurisdiction (AOJ)) denied payment of medical care expenses for treatment at PCH from January 1, 2010 to June 1, 2010.  In December 2010, the appellant (on behalf of the Veteran) filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the appellant (as a substituted claimant) filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.

In October 2012, the appellant and her daughter testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is associated with the claims file.

Regarding the characterization of the appeal, the Puget Sound HCS has only addressed an issue of entitlement to payment or reimbursement of medical care expenses for treatment at PCH covering the time period from January 1, 2010 to June 1, 2010.  At the hearing, the appellant testified that she seeks payment or reimbursement of medical expenses from PCH dating from January 1, 2010 to April 1, 2011.  The Board notes that the original application for payment or reimbursement from PCH included medical expenses extending to April 1, 2011.  Thus, the Board finds that the issue properly before the Board includes all expenses from January 1, 2010 to April 1, 2011. 

A review of the Virtual VA electronic records storage system reveals additional pertinent documents, including a marriage certificate and an award of Dependency and Indemnity Compensation benefits for the appellant, which are not associated with the paper claims file.  There are no relevant records located in the Veterans Benefits Management System (VBMS).

For the reasons expressed below, the matter on appeal is being remanded to the Puget Sound HCS for further action.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action is warranted with respect to the claim on appeal.

The appellant seeks payment for private medical care of the Veteran not authorized in advance by VA.  She essentially asserts that, after the Veteran was discovered to have metastatic lung cancer in October 2009, he required immediate treatment as his form of cancer, which had metastasized into his bones, was considered severe and aggressive.  She testified that the Veteran went to the American Lakes VA Hospital (VAH) in January 2010, but had been told that there was no available VA facility to treat his cancer.  He was informed that VA could fill his prescriptions.  The appellant recalled being assured by personnel at the American Lake VAH that VA would pay for the Veteran's private care and treatment for cancer.  However, she later discovered that the private treatment had not been pre-approved.

The Veteran has a history of VA care at the American Lake VAH since 2004.  He was diagnosed with lung cancer by a private physician in December 2009 while being investigated for the etiology of severe right shoulder pain.  He was referred for an oncology consultation.

On December 3, 2010, the Veteran presented to the American Lake VAH reporting chemotherapy treatment for non-small cell lung cancer with bony metastases by a private oncologist.  At this time, the VA clinician prescribed an anti-nausea medication.  She also initiated a referral for fee-based specialty service for an oncologist noting that the Veteran had been diagnosed with lung cancer and was unable to travel the distance to Seattle (presumably on the basis that the type of care needed could only be obtained at the Seattle VA Medical Center (VAMC)).

The Board takes judicial notice that the travel distance from the Veteran's home in Aberdeen, Washington to the Seattle VAMC exceeds 100 miles.  See http://www.mapquest.com.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).

The record includes a December 6, 2010 notation from the Puget Sound HCS requesting additional information regarding the fee-based service request from the American Lake VAH primary care provider (PCP).  The Board finds no further communications by either Puget Sound HCS or American Lake VAH on this matter.

During his lifetime, the Veteran was service-connected for mesothelioma with bone metastasis and anemia effective January 20, 2010.  As such, for the time period beginning on January 20, 2010, the Veteran was entitled to VA care as provided in the "medical benefits package" set forth in 38 C.F.R. § 17.38.  This included, inter alia, outpatient and inpatient care for his lung cancer, hospice and palliative care, and payment for beneficiary travel.  38 C.F.R. § 17.38.  Unfortunately, the Veteran sought private medical care without obtaining prior VA approval.

The only available recourse for payment or reimbursement of the Veteran's private medical expenses not previously authorized by VA would be for expenses incurred as a result of an emergency.  See 38 U.S.C.A. § 1725 (applicable for treatment of a non service-connected condition); 38 U.S.C.A. § 1728 (applicable for treatment of a service-connected condition).  Under both statutes, the term "emergency treatment" means medical care or services furnished when: (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer OR such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. §§ 1725(f)(1), 1728(c).  See generally The Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).

After the AOJ last adjudicated the claim in the December 2010 SOC, the appellant submitted a May 2012 statement from the Veteran's treating oncologist which notes that she first treated the Veteran's metastatic non-squamous cell lung cancer in December 2009.  This physician asserts that the Veteran's condition had been considered "life-threatening," required emergent treatment for any hope of treating his condition, and that his condition would have been further compromised by a reported waiting time of 6 weeks to see a VA physician. 

As a result of this opinion, the appellant has raised a theory of entitlement-emergency treatment-which was not specifically addressed by the Pugent Sound HCS.  As indicated in the Introduction, the Pugent Sound HCS has also not considered all medical expenses extending to April 1, 2011.  

Overall, the available evidence of record includes some information that VA facilities for chemotherapy may not have been feasibly available to the Veteran in January 2010 and thereafter, and that the severity of the Veteran's medical status was akin to a continuing medical emergency requiring timely chemotherapy treatment.  

However, at this time, the Board requires further information as to whether VA facilities were feasibly available to the Veteran on January 1, 2010 and thereafter, and medical opinion as to whether the Veteran's medical status due to service-connected mesothelioma on January 1, 2010 constituted a medical emergency of such nature that delay in obtaining private chemotherapy treatment would have been hazardous to his life or health and an attempt to withhold treatment until an available VA or federal facility became available would not have been reasonable, sound, wise, or practical.

Prior to obtaining the requested medical opinion, to ensure that the record is complete, and that all due process requirements are met, the Puget Sound HCS should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran had been receiving treatment for his service-connected lung cancer at the American Lake VAH and that complete records from that facility dated through April 10, 2010 are associated with the file; however, subsequent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the Puget Sound HCS should obtain all records of pertinent treatment of the Veteran from the Puget Sound VA HCS from April 10, 2010 to May 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the appellant further opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  This letter should specifically advise the appellant to submit any documentary evidence of communications between the Veteran/herself and VA, or between the Veteran's private providers and VA, concerning payment arrangements of the Veteran's private treatment.  The Puget Sound HCS should also request that the appellant furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records of the Veteran from December 2009 to the date of his death, to include his providers of treatment for chemotherapy.

Thereafter, the Puget Sound HCS should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:
 
1.  Undertake appropriate action to associate with the claims file (1) all VA treatment records of the Veteran from April 10, 2010 to May 2011 and (2) all communications between the Puget Sound HCS and American Lake VAH concerning approval of fee-based services for the Veteran (if any). 

2.  Send to the appellant and her authorized representative a letter inviting the appellant to submit any additional evidence pertinent to the claim of entitlement to payment or reimbursement of medical care expenses incurred for treatment at PCH from January 1, 2010 to April 1, 2011 that is not currently of record.  

Specifically advise the appellant to submit any documentary evidence of communications between the Veteran/herself and VA, or between the Veteran's private providers and VA, concerning payment arrangements of the Veteran's private treatment.  Also request that the appellant furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records of the Veteran from December 2009 to the date of his death, to include his providers of treatment for chemotherapy.

Inform the appellant of the information and evidence necessary to support the claim, and clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  After all records and/or responses received from each contacted entity have been associated with the combined health record, (1) identify which VA facility(ies) or other Federal facility(ies) had the capability to provide the Veteran chemotherapy and palliative care for his service-connected mesothelioma with bony metastasis and anemia beginning on January 1, 2010, (2) identify the approximate distance to the available government facility from the Veteran's home; and (3) identify the approximate wait period for obtaining chemotherapy and palliative care on January 1, 2010.  

4.  Thereafter, obtain an appropriate medical opinion addressing the issue of whether, on January 1, 2010, it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's medical status due to service-connected mesothelioma constituted a medical emergency of such nature that delay in obtaining private chemotherapy treatment would have been hazardous to his life or health and an attempt to withhold treatment until an available VA or federal facility became available would not have been reasonable, sound, wise, or practical.  

Furthermore, based on sound medical judgment, the examiner should identify a date, if any, that the Veteran could have safely reported to a VA medical center that was available for continuation of his chemotherapy.  

Complete, clearly stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim m of entitlement to payment or reimbursement of medical care expenses for treatment at PCH from January 1, 2010 to April 1, 2011 (to particularly include all that added to the combined health record since the VAMC's last adjudication of the claim) and legal authority.
 
7.  If the benefit sought on appeal remains denied, the AOJ must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the combined health record is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

